                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 MELVIN LAMPTON,                              )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )
                                              )       No. 4:19-cv-00734-NKL
 C. R. Bard, INC. and BARD                    )
 PERIPHERAL VASCULAR, INC.,                   )
                                              )
                Defendants.


                                            ORDER

       Before the Court is Defendants C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.’s

Notice of Adoption of Bard’s Motion to Exclude the Opinions of Rebecca Betensky, Ph.D. Doc.

88. Bard adopts and incorporates its Motion to Exclude the Opinions of Rebecca Betensky and

Memorandum of Law in Support as filed in the multi-district litigation (“MDL”) proceeding before

the Honorable David G. Campbell in the United States District Court for the District of Arizona,

In Re: Bard IVC Filters Product Liability Litigation, No. 2:15-MD-02641-PHX-DGC (D. Ariz.),

Doc. 88-1, MDL D.E. 7288. In his suggestions in opposition, Plaintiff Melvin Lampton

incorporates the briefing in opposition to that motion in the MDL proceeding. Doc. 125-1, MDL

D.E. 7809. In its reply suggestions, Bard incorporates its briefing in the MDL proceeding. Doc.

155-1, MDL D.E. 8221. The MDL Court denied Bard’s Motion. Doc. 125-2, MDL D.E. 9773.

       Because the MDL court’s order denying Bard’s Motion to Exclude was interlocutory, the

law-of-the-case doctrine does not apply, and this Court is not bound by its ruling. Gander

Mountain Co. v. Cabela’s, Inc., 540 F.3d 827, 830 (8th Cir. 2008) (internal citations committed).

However, considerations of comity and judicial economy generally weigh against disturbing the

                                                  1

         Case 4:19-cv-00734-NKL Document 173 Filed 11/23/20 Page 1 of 2
MDL court’s rulings. See Fenner v. Wyeth, 912 F.Supp.2d 795, 800 (E.D. Mo. 2012); see also

Winter v. Novartis Pharmaceuticals Corp., 2011 WL 5008008, at *3 (W.D. Mo. Oct. 20, 2011)

(“[P]rinciples of efficiency and comity make the Court hesitant to disturb the MDL court’s ruling

as doing so in the absence of a significant change of circumstances would frustrate the purposes

of centralized pretrial proceedings.”) (internal citations and quotations omitted). After careful

review of the MDL court’s order and the parties’ briefing, this Court considers the order to be

well-reasoned and supported by the law and evidence in the record. Furthermore, there has been

no change in circumstances that would justify reexamination. Consequently, this Court will not

disturb the MDL court’s decision.

       For the reasons stated in the MDL court’s order, Doc. 125-2, MDL D.E. 9773, Bard’s

Motion to Exclude the Opinions of Rebecca Betensky, Ph.D., is denied.




                                                    /s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: November 23, 2020
Jefferson City, Missouri




                                               2

         Case 4:19-cv-00734-NKL Document 173 Filed 11/23/20 Page 2 of 2
